224 F.3d 621 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.VIRGIL E. JONES, Defendant-Appellant.
No. 99-2515
In the  United States Court of Appeals  For the Seventh Circuit
Argued March 30, 2000
Decided August 11, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 97 CR 821--Elaine E. Bucklo, Judge.
Before Bauer, Diane P. Wood and Williams, Circuit  Judges.
Bauer, Circuit Judge.


1
A federal jury convicted  Virgil E. Jones, a former Chicago alderman, of  conspiracy to commit extortion, attempted  extortion, and filing false tax returns. He  appeals his conviction, claiming that the  government's exercise of its peremptory  challenges in a racially discriminatory manner  against four African-Americans violated Batson v.  Kentucky, 476 U.S. 79 (1986), his Fifth Amendment  Right to due process and his Fourteenth Amendment  right to equal protection. He also seeks a new  trial on the grounds that the District Court  improperly limited his cross-examination of the  government's star witness, that the court gave an  erroneous definition of the term "willfully" in  its instructions to the jury, and that the  evidence was insufficient to convict him. Having  reviewed the judgment of the District Court, its  rulings, and the evidence, and finding no error,  we affirm the District Court.

I.  BACKGROUND

2
In April, 1991, Virgil Jones, an African-  American, was elected Alderman of Chicago's 15th  Ward. Eleven months later he was also elected  Democratic Ward Committeeman for the 15th Ward. He  won re-election to both of those offices four  years later, but never finished either term. He  was indicted on December 11, 1997 as part of  "Operation Silver Shovel."


3
A politician's duties include serving the needs  of his constituents. Unfortunately, Jones'  assistance came at a price. One person who  quickly capitalized on this was John Christopher,  the owner of several excavation and trucking  companies. Prior to Jones' election, Christopher  operated a dumpsite in the 15th Ward. His business  ran smoothly and he was able to receive a large  share of the work coming into the ward with the  "help" of the then Alderman and Ward  Superintendent. Within months after Jones'  election, Christopher approached Jones, seeking  his assistance in continuing to operating his 15th  Ward dumpsite. Jones directed Christopher to deal  with one of his "associates" and the two  established a mutually beneficial arrangement: Christopher got to keep his dumpsite and work was  directed to his businesses and the "associate"  got regular cash payments. The deal later grew to  include cash (paid to the "associate") in  exchange for Jones' influence in obtaining a  permit Christopher needed to operate a rock  crusher at the site and Jones' assistance with  violation notices Christopher received, among  other things.


4
Jones came under suspicion and his days became  numbered in the fall of 1992 when the FBI  persuaded Christopher to cooperate with their  investigation. Christopher began secretly tape-  recording conversations with Jones and his  associates and arranged two meetings observed by  FBI agents at which he personally gave $4,000 and  $3,000 in small unmarked bills to Jones. Jones,  of course, never reported these payments on his  income tax returns. After having been caught in  the act, Jones was indicted on five counts of  conspiracy to commit extortion, attempted  extortion and filing false tax returns.


5
Jones was convicted on all counts and sentenced  to 41 months imprisonment on the extortion counts  and 12 months imprisonment on the filing of false  income tax return charges, with the terms to run  concurrently. He was also sentenced to a two year  term of supervised release and fined $1,000. His  post-trial motions, raising the same arguments he  raises here, were all denied.

II.  DISCUSSION
A.  Batson Challenge

6
Jones complains about the government's exercise  of its peremptory challenges to exclude four  African-Americans from the jury. Although every  defendant has "the right to be tried by a jury  whose members are selected pursuant to  nondiscriminatory criteria," Batson v. Kentucky, 476 U.S. 79, 85-86 (1986), not every strike of a  racial minority results in a violation of that  right. The District Court, after a hearing, found  that these jurors were stricken for race-neutral  reasons and that no violation of Batson had  occurred.


7
This court "will only overturn the trial  court's determination that a prosecutor's use of  peremptory challenges was not motivated by  purposeful discrimination if that determination  is clearly erroneous." United States v. Williams,  934 F.2d 847, 849 (7th Cir. 1991). See also United  States v. James, 113 F.3d 721, 728 (7th Cir.  1997). This is because such determinations turn  largely on "evaluation of credibility," Batson,  476 U.S. at 98 n.21, and the trial judge is in  the best position to evaluate the demeanor of the  attorney exercising the challenge. Hernandez v.  New York, 500 U.S. 352, 365 (1991). We will not  reverse the trial court's Batson findings unless  we are left with "a definite and firm conviction  that a mistake has been committed." Id. at 370.


8
Venire members Passion Wiley, Deborah Miller,  Robert Holley and Barbara Johnson were excused by  the government. After jury selection, counsel for  Jones stated, "The Government excused a number of  blacks, African-Americans, and we'd like to know  whether there are any race neutral reasons for  that exclusion."1 Under the first step of the  Batson analysis, the objecting party is required  to establish a prima facie case that peremptory  challenges were used to exclude a prospective  juror on the basis of race. Mahaffey v. Page, 162  F.3d 481, 482-83 (7th Cir. 1998), cert. denied 119  S.Ct. 1786, 143 L.Ed.2d 814 (1999), citing  Batson, 476 U.S. at 96-98. However, where, as  here, the "government volunteers a race neutral  explanation for exercising peremptory challenges  and the trial court goes on to rule on the  ultimate issue of whether the race neutral reason  was really a pretext for discrimination, the  issue of whether the challenging party has  established a prima facie case is moot." United  States v. Cooper, 19 F.3d 1154, 1160 (7th Cir.  1994). The second step of the Batson analysis  requires the government to articulate a race-  neutral reason for its challenge. Then, finally,  the court must determine whether the objecting  party has carried its burden of establishing that  the proffered reasons are pretextual and that the  government instead is engaging in purposeful  discrimination. Id. at 1158. "[T]he ultimate  burden of persuasion regarding racial motivation  rests with, and never shifts from, the opponent  of the strike." Purkett v. Elem, 514 U.S. 765,  768 (1995) (per curiam), reh'g denied 515 U.S.  1170 (1995).


9
The government explained that it struck Ms.  Wiley because she was unemployed, had three  children, watched soap operas, and did not  exhibit activity in the community outside of her  home. Counsel's concerns about her lack of  activity were confirmed, he said, when he  observed her sleeping in the jury box as the  court questioned other potential jurors at  sidebar. Neither the court nor Jones' attorney  saw Ms. Wiley sleeping and, therefore, Jones  urges us to reject that rationale as a  fabrication. We do not do so because we believe  that inattentiveness is a legitimate reason for  striking a potential juror. See United States v.  Walton, 217 F.3d 443 (7th Cir. 2000).  As counsel for the government in Walton so aptly  argued, "[i]f anything is required of a juror  aside from impartiality, it is the willingness  and ability to pay attention and retain what is  seen and heard during the trial." Id. at 448.2  The fact that neither the trial judge nor counsel  for Jones could confirm that Ms. Wiley fell  asleep during jury selection does not dissuade us  from our holding, for the trial judge, who had  the opportunity to evaluate counsel's demeanor  and credibility, accepted the government's  explanation regarding Ms. Wiley and we give that  finding great deference. Hernandez, 500 U.S. at  365. "Once the trial judge has been persuaded of  the neutrality of the prosecutor's reason for  striking a juror, we have no basis for reversal  on appeal unless the reason given is completely  outlandish or there is other evidence which  demonstrated its falsity." United States v.  Griffin, 194 F.3d 808, 826 (7th Cir. 1999), cert.  denied 120 S.Ct. 1546, 146 L.Ed.2d 358 (2000)  (internal quotations and citations omitted).  Neither of those conditions has been satisfied  here.


10
Deborah Miller was excused by the government  because "each time she stood up [to answer  questions], she looked at the defendants and  looked at the defense table, [but] did not do the  same with the Government." The District Court  accepted this as a "legitimate" reason. Jones  counters that a juror's "look" is not a  reasonable excuse for striking her. However, we  have upheld peremptory strikes based upon a  potential juror's body language, including the  fact that a potential juror looked at one party  but not the other. Dunham v. Frank's Nursery &  Crafts, Inc., 967 F.2d 1121, 1125-26 (7th Cir.  1992). See also Griffin, 194 F.3d at 826 (juror  refused to look around the courtroom when the  court asked her to see if she recognized anyone  there); United States v. James, 113 F.3d 721, 729  (7th Cir. 1997) (juror looked mad about being  there); United States v. Hinton, 94 F.3d 396, 397  (7th Cir. 1996) (juror had negative body language  as the government introduced its case agent and  read its witness list). Ms. Miller's body  language in looking only at the defendant and not  the government, could cause the government to  believe that her sympathies might be directed  toward the defendant. Such "intuitive  assumptions" are often the basis for peremptory  strikes and, as long as they are race-neutral,  are permissible.


11
Jones challenges only briefly (two sentences in  the summary of his argument) the dismissal of  venire members Robert Holley and Barbara Johnson.  His argument is necessarily perfunctory as both  were excused for good reason. Robert Holley was  excused because he indicated he was a close  friend of a sitting African-American alderman in  the City of Chicago. It takes little imagination  to think of all the reasons why the government  would want to excuse a potential juror who was a  close friend of a person of the same profession  as the defendant. That person, by virtue of his  friendship, could have information about the  profession that causes him to prejudge the  defendant's guilt or innocence or could gain him  undue influence over the other jurors during  deliberations. See United States v. Evans, 192  F.3d 698, 701 (7th Cir. 1999) ("Understandably,  [the government] would not want someone who might  have specialized knowledge in this area second  guessing the [g]overnment's witnesses during  deliberations.") Thus, we, like the District  Court, accept this as a perfectly legitimate  race-neutral reason for excusing Mr. Holley.


12
The government exercised a peremptory challenge  against Barbara Johnson because she "indicated  that her son took the fall for somebody else."  The government's reservations of Ms. Johnson seem  well-founded in light of her statement that her  son "took the fall" for a crime she believes he  did not commit. In light of her previous  experience with the criminal justice system, she  could have preconceived notions, although not  rising to the level of a challenge for cause,  that make her an undesirable juror. Excusing her  for her attitude toward the criminal justice  system is a permissible strike. Id.


13
The District Court, which conducted and observed  the voir dire and the Batson hearing, chose to  credit the government's testimony regarding its  peremptory challenges. Jones has not advanced any  reasons which would lead us to conclude that the  District Court erred. We affirm the ruling of the  District Court that the government's exercise of  its peremptory challenges to excuse these four  African-Americans from the jury was proper.

B.  Limitations On Cross-Examination

14
Jones next argues that the District Court erred  by granting the government's motion in limine  precluding any reference or argument regarding  John Christopher's dealings with Edward Vrdolyak.  Jones sought to cross-examine Christopher about  payments he made to Vrdolyak, a politically  connected private attorney. Christopher was  claimed to have been making payments to Vrdolyak  for his help in securing a permit at the same  time he was making payments to Jones and his  associates. Jones said he wanted to present this  evidence to challenge Christopher's credibility,  and to demonstrate that Christopher's payments to  Jones were legitimate because Christopher was  already paying Vrdolyak for the same thing. The  District Court granted the motion in limine,  finding that the proffered evidence was  irrelevant.


15
During Christopher's cross-examination, Jones  was permitted to and did ask Christopher about  Vrdolyak. Counsel asked whether Christopher hired  Vrdolyak, whether he hired Vrdolyak because he  knew "city work," whether he hired Vrdolyak to  help him get "permits," and whether he hired  Vrdolyak because he was "politically  influential." Counsel also elicited testimony  from Christopher that Vrdolyak was paid money for  his services. Because Jones was able to cross-  examine Christopher in this manner, we believe  that he was able to delve into the very matter  about which he claimed to have been precluded.  His appeal on this issue is therefore moot.

C.  Jury Instruction

16
Jones attacks the District Court's instruction  defining "willfully" under counts four and five,  the counts charging him with filing false income  tax returns. During the instruction conference,  however, counsel for Jones agreed to the  instruction that was ultimately given by the  court. He has thus waived this argument and we do  not consider it on appeal.3

D.  Sufficiency Of The Evidence

17
Finally, Jones asserts that the evidence was  insufficient to convict him for filing false tax  returns. His argument is presented in five  sentences and is supported by no case law or  other authority. The lack of development of this  argument and absence of supporting case law  "speaks to the paucity of the argument." United  States v. Watson, 189 F.3d 496, 500 (7th Cir.  1999). Arguments that are not adequately  developed or supported are waived, id., ergo we  do not consider it.

III.  CONCLUSION

18
For the foregoing reasons, the judgment of the  District Court is affirmed.


19
AFFIRMED.



Notes:


1
 In its brief, the government posits that this was  not a properly formatted and complete Batson  objection and its deficiencies obligate us to  review the District Court's rulings merely for  plain error. We decline to do so.


2
 See also United States v. Harris, 197 F.3d 870  (7th Cir. 1999), cert. denied 1205 S.Ct. 1546, 146  L.Ed.2d 358 (2000) (it is not a violation of the  equal protection clause to strike a disabled  person because of her physical disability where  her medication is likely to cause drowsiness and  render her incapable of paying attention during  trial).


3
 In cases where a party fails to object to the  instruction about which he later complains we  review under a plain error standard. United  States v. Olano, 507 U.S. 725, 732 (1993). Even  if we were to review Jones' complaint regarding  the instruction we would find no error under this  standard as the instruction accurately stated the  law.